TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00261-CV



                            Ricky Fa Aggon Mafnas, Jr., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 224,045-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ricky Fa Aggon Mafnas, Jr., brought this accelerated appeal from the

district court’s final decree terminating his parental rights to his children, R.M. and L.M. Mafnas’s

court-appointed counsel has filed a motion to withdraw and an Anders brief, concluding that

Mafnas’s appeal is frivolous and without merit. Counsel’s brief meets the requirements of Anders

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas

Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005,

pet. denied) (applying Anders procedure in parental-rights termination appeal).

               Mafnas was provided with copies of his counsel’s brief and motion to withdraw and

advised of his right to examine the record and to file a pro se brief. More than thirty days have

passed, and Mafnas has not filed a pro se brief or communicated with this Court in any way.
Because our review of the record reveals nothing that would arguably support an appeal,

we agree that the appeal is frivolous and without merit. See Anders, 386 U.S. at 741-44; Taylor,
160 S.W.3d at 646-47. Accordingly, we affirm the district court’s decree terminating Mafnas’s

parental rights and grant his counsel’s motion to withdraw.




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Affirmed

Filed: October 9, 2009




                                                2